Citation Nr: 1812299	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  13-22 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement of a rating in excess of 10 percent for left lower extremity peripheral neuropathy. 

2.  Entitlement of a rating in excess of 10 percent for right lower extremity peripheral neuropathy. 

3.  Entitlement to a compensable evaluation for erectile dysfunction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S.Wainaina,  Associate Counsel


INTRODUCTION

The Veteran had active service in the Navy from April 1969 to January 1971. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2011 rating decision issued by the Department of Veteran Affairs (VA) Regional office (RO) in Waco, Texas. 

In December 2015, the Veteran testified before the undersigned at a Board video conference hearing conducted via the above RO. A copy of the hearing transcript has been associated with the claims file. 

The issues of entitlement to a rating in excess of 10 percent for left and right lower extremity peripheral neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.  VA will notify Veteran if further action is required on his part. 


FINDING OF FACT

In a December 2015 statement and at his December 2015 hearing, the Veteran withdrew the claim for entitlement to a compensable evaluation for erectile dysfunction.   



CONCLUSION OF LAW

The appellant has met the criteria for withdrawal of an appeal for the issue of entitlement to a compensable evaluation for erectile dysfunction. 38 U.S.C.§ 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a).  An appeal may be withdrawn on the record at a hearing or in a written document.  38 C.F.R. § 20.204(b)(1).

At the December 2015 Board hearing  the Veteran indicated that he was withdrawing  his appeal for entitlement to a compensable evaluation for erectile dysfunction.  The Veteran also submitted a letter dated in December 2015 stating he wanted to withdraw his claim for entitlement to a compensable evaluation for erectile dysfunction.  When pending appeals are withdrawn, there is no longer an allegation of error of fact or law with respect to the underlying claim.  In such circumstances, dismissal of the appeal is appropriate.  38 U.S.C.§ 7105(d)(5). 

Accordingly, the Board does not have jurisdiction to review the appeal with regard to the claim of entitlement to a compensable evaluation for erectile dysfunction and it is dismissed without prejudice.  38 U.S.C. § 7105; 38 C.F.R. § 20.204.



ORDER

The issue of entitlement to a compensable evaluation for erectile dysfunction is withdrawn. 


REMAND

The Veteran is currently rated at 10 percent disabling for right lower extremity peripheral neuropathy and 10 percent disabling for left lower extremity peripheral neuropathy.  The Veteran testified at the December 2015 Board hearing that the conditions of his lower extremity disabilities have worsened.  The Veteran testified that he cannot walk for long distances because of pain.  He further testified that he now uses a cane to ambulate.  The Board notes that the Veteran was afforded a VA examination in January 2014 for his peripheral neuropathy. Given the Veteran's allegation of worsening and the passage of time since the most recent VA examination, a new VA examination to assess the current severity of the bilateral lower extremity peripheral neuropathy is necessary prior to final adjudication of this appeal. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA and non-VA medical records and associate them with the claims file. 

2.  Once all outstanding records have been obtained, schedule the Veteran for a VA examination with an appropriate medical professional to determine the current level of severity of the Veteran's peripheral neuropathy of the left and right lower extremities. 

The Veteran's claims file must be made available to the examiner for review.  A notation to the effect that this review has taken place should be made in the evaluation report. All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

3. Then, readjudicate the remaining claims on appeal.  If the matters are not resolved to the Veteran's satisfaction, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


